DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be exemplified by Velez Rivera (US 9,186,172) which discloses an epidural space locating injection device which moves a plunger to a specific position after a pressure drop occurs when a needle has reached the epidural space so that a therapeutic substance may be injected at the site. The instant independent claims differ structurally from the device of Velez Rivera in that a piston in a second chamber is not movable between primed and triggered positions wherein in the primed position the sleeve is engageable by an extension of the piston to inhibit the sleeve from moving axially toward the outlet, and in the triggered position, the sleeve is not engageable by the extension of the piston the sleeve is movable axially toward the outlet. A device comprising the totality of structure as set forth in the independent claims is not known from the prior art and for this reason the claims are considered allowable over the prior art made of record. Regarding claim 14, it is not known from the prior art to provide an epidural device having a sleeve and a trigger member for engaging the sleeve which is contained within a chamber and movable between first and second positions due to a decrease in pressure in the chamber; and wherein in the first position the sleeve is engageable by the trigger mechanism to inhibit the sleeve from moving axially, and in the second position the sleeve is not engageable by the trigger mechanism and the sleeve can move axially toward the outlet. For at least these reasons the claims are considered allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783